Exhibit 10.8

Terms of Executive Officer Bonus Plan

On February 17, 2006, Telik, Inc. (the “Company”), based on the action of the
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”) approved the terms of an Executive Officer Bonus Plan (the
“Plan”). The bonuses paid under the Plan are designed to attract, motivate, and
retain the Company’s executive officers and are based on the performance of the
Company and the individual executive officer, as determined by the Board or the
Committee.

The Plan provides for the payment to each executive officer of a bonus ranging
from 0% to 150% of such executive officer’s base salary. The amount of each
bonus (if any) will be determined by the Board or the Committee based upon the
achievement of the Company’s corporate objectives and the executive officer’s
achievement of individual goals (if any). The amount will also depend upon the
extent to which actual performance meets, exceeds, or falls short of the
corporate objectives and any individual goals, and upon the level of the
Company’s then current or anticipated cash reserves. The Committee may assign an
importance weight to each goal and objective considered, and a performance
rating to each such goal and objective. The Board or the Committee may modify
the corporate or individual performance goals at any time based upon business
changes.

The Plan continues in effect for each fiscal year following its adoption until
such time as the Board or the Committee amends, repeals, or replaces the Plan.